766 N.W.2d 290 (2009)
Sevelta W. LOFTON, Plaintiff-Appellee,
v.
AUTOZONE, INC., and Employers Insurance Company of Wausau, Defendants-Appellants, and
Second Injury Fund (Dual Employment Provisions), Defendant-Appellee.
Docket No. 136029. COA No. 277845.
Supreme Court of Michigan.
June 17, 2009.

Order
By order of October 1, 2008, this Court vacated the decision of the Workers' Compensation Appellate Commission (WCAC) mailed April 4, 2007, and remanded this case to the Board of Magistrates for reconsideration in light of Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008), with instruction that the magistrate assigned to the case take additional proofs upon request of either party and issue a decision. This Court retained jurisdiction. On order of the Court, the assigned magistrate having subsequently presided over an evidentiary hearing and having submitted a new decision in accordance with this Court's instructions, we REMAND this case to the WCAC for review of any challenges the parties may have to the magistrate's decision pursuant to the standard of review established in MCL 418.861a. The motion for leave to file brief amicus curiae is GRANTED.
We do not retain jurisdiction.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.